Citation Nr: 1525044	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during service; current audiometry testing shows bilateral hearing loss for VA purposes; and the evidentiary record makes it equally likely that the hearing loss is a result of the in-service noise exposure. 

2.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The evidence of record shows that the Veteran has a current bilateral hearing loss disability as defined by VA, as well as a current diagnosis of tinnitus.  The second element required for direct service connection has also been satisfied as VA has already acknowledged that the Veteran was exposed to in-service acoustic trauma as a fire direction chief.  

Thus, this appeal turns on whether there is a nexus between the Veteran's tinnitus and hearing loss and service.  In December 2011, a VA physician opined that the Veteran's hearing loss and tinnitus are not caused by his service.  However, the Veteran's private treating physician submitted a letter in July 2012 stating that the Veteran's hearing loss and tinnitus are related to his military noise exposure.  The medical evidence thus contains competent and probative medical opinions in favor of and against the Veteran's claims.  The Board finds that the probative evidence is at least in equipoise as to whether the Veteran's hearing loss and tinnitus are related to his active service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


